DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in a direction that is perpendicular to a height of the container” and it is unclear how the height of an unclaimed and undefined container is measured with respect to the holding device since no frame of reference has been provided. For the purpose of examination, the direction of the height of the container is assumed to be the longitudinal direction of the unclaimed container and oriented along a vertical axis and a direction perpendicular to the top surface of 100 in Applicant’s drawings. Clarification is respectfully requested.
Claim 19 recites the limitation “in a direction that is perpendicular to a height of the container” and it is unclear how the height of an unclaimed and undefined container is measured with respect to the holding device since no frame of reference has been provided. For the purpose of examination, the direction of the height of the container is assumed to be the longitudinal direction of the unclaimed container and oriented along a vertical axis and a direction perpendicular to the top surface of 100 in Applicant’s drawings. Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (Deutschle US 2015/0108034).

1: Deutschle teaches a holding device (holding device shown in Figure 6a) comprising: 
a base body (base body 30a) having a plurality of openings in a first surface (openings/apertures shown in Figure 6b); and 
a plurality of holding elements each having a movable surface (plurality of holding elements 80, which are resilient support arms, movable surface at the tip 81 of 80, Figure 6k), the plurality of holding elements being arranged with respect to the plurality of openings (80 arranged with respect to the openings, see Figure 6a and 6c), respectively, such that a container extending in a respective opening of the plurality of openings is held by a respective one of the plurality of holding elements in a positive fit (80 resiliently holds an unclaimed container in a positive fit, see Figure 6k), 
wherein, in a direction that is perpendicular to a height of the container, the movable surface faces the container (the movable surface at the top 81 faces the unclaimed container, Figure 6k), 
wherein the holding element is designed and arranged to establish the positive fit by a displacement movement of the movable surface (see positive fit by movement of 80, Figure 6h to 6k), 
except that the displacement movement has a direction of movement that inclines an angle with the height of the container in a range from 60 to 120o .
Deutschle further teaches a displace movement of 90 degrees from Figure 6f to Figure 6k, relative to a horizontal plane across Figure 6f and 6k.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutschle such that the displace movement ranges from 60 to 120 degrees in order to accommodate varying sizes of vials and Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    585
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    741
    media_image2.png
    Greyscale

2: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the displacement movement is selected from a group consisting of a translational movement, a rotational movement (rotational movement relative to a horizontal plane, from Figure 6f to Figure 6k), and any combinations thereof

3: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the plurality of holding elements have a part that is arranged in the respective opening of the plurality of openings (part 32 is arranged in the plurality of openings (Figure 6k)).

4: The modified Deutschle teaches the claimed invention as discussed above for Claim 3 and Deutschle further teaches the moveable surface does not protrude from the opening beyond the first surface and/or beyond a further surface that is opposite to the first surface (see Figure 6k below).

    PNG
    media_image3.png
    579
    632
    media_image3.png
    Greyscale

5: The modified Deutschle teaches the claimed invention as discussed above for Claim 3 and Deutschle further teaches the movable surface of the plurality of holding elements is positioned and configured so that the displacement movement is effected by an actuating tool (actuating tool is the top element 30b is moved downwards and actuating 80/81).

6: The modified Deutschle teaches the claimed invention as discussed above for Claim 3 and Deutschle further teaches the plurality of holding elements are positioned and configured to not cover the container in a top view of the container and/or a bottom view of the container (see Figure 6k where the holding elements hold the neck of the container and does not cover the container from a top or bottom view of the unclaimed and undefined container).

8: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the wherein the plurality of openings and the plurality of holding elements are configured so that the container is a packaging container for a pharmaceutical composition and/or a cosmetical composition (the unclaimed containers are for an unclaimed pharmaceutical composition and/or an unclaimed cosmetical composition, where the current reference is capable of accommodating vials).

9: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches that the plurality of openings and the plurality of holding elements are configured so that the container is selected from a group consisting of a vial (unclaimed container 2 vial), a syringe, a cartridge, an autoinjector, an ampoule, and any combinations thereof.

10: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches that the movable surface faces a holding region of the container (capable of facing an unclaimed holding region (e.g. neck) of a container).


12: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 except for the explicit teaching that the angle is in a range from 88-92.
Deutschle teaches that in Figure 6k that the angle is generally 90 degrees (see Figure 6k above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutschle such that the angle is in the range from 88-92 to provide a fit on the neck of an unclaimed container, and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05.

13: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the first surface extends in a direction of a width and a length of the base body (the first surface is extends along the top surface/plane of 30a).

14: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches that the holding device is sterile (this limitation is treated as a functional limitation, where the device is capable of being subject to a sterilization process, and Deutschle teaches that the device is capable of being sterilized in a sterile tunnel, paragraph 0002).

15: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the direction of the displacement movement lies in a plane that is perpendicular to the height of the container (see Figure 6h, where the movement moves from a vertical plane to a horizontal plane).

16: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches the first surface is a planar surface (the first surface is extends along the top surface/plane of 30a).

17: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches a further surface opposite the first surface, wherein the first surface and the further surface are planar and are plan-parallel to one another (the first surface along the top side of 30a and a further surface opposite the top surface, at the bottom surface are plane parallel to one another, see Figure 6h).

18: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 and Deutschle further teaches a plurality of containers, a respective container of the plurality of containers extending in the respective opening of the plurality of openings and held by the respective one of the plurality of holding elements in the positive fit (container vials 2, are held in the respective openings and held by the plurality of holding elements 80/81).

19: Deutschle teaches an arrangement (arrangement shown in Figures 6a-6k) comprising: a plurality of containers (container vials 2); and
a holding element (holding element 30a and 30b shown in Figure 6a) comprising: 
a base body (base body 30a) having a plurality of openings in a first surface (openings/apertures shown in Figure 6b); and 
a plurality of holding elements each having a movable surface (plurality of holding elements 80, which are resilient support arms, movable surface at the tip 81 of 80, Figure 6k), the plurality of holding elements being arranged with respect to the plurality of openings (80 arranged with respect to the openings, see Figure 6a and 6c), respectively, such that a container extending in a respective opening of the plurality of openings is held by a respective one of the plurality of holding elements in a positive fit (80 resiliently holds an unclaimed container in a positive fit, see Figure 6k), 
wherein, in a direction that is perpendicular to a height of the container, the movable surface faces the container (the movable surface at the top 81 faces the unclaimed container, Figure 6k), 
wherein the holding element is designed and arranged to establish the positive fit by a displacement movement of the movable surface (see positive fit by movement of 80, Figure 6h to 6k), 
except that the displacement movement has a direction of movement that inclines an angle with the height of the container in a range from 60 to 120o .
Deutschle further teaches a displace movement of 90 degrees from Figure 6f to Figure 6k, relative to a horizontal plane across Figure 6f and 6k.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutschle such that the displace movement ranges from 60 to 120 degrees in order to accommodate varying sizes of vials and Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (Deutschle US 2015/0108034) in view of Leoncavallo et al. (Leoncavallo US 5,080,232).

11: The modified Deutschle teaches the claimed invention as discussed above for Claim 1 except that the holding element is designed and arranged to establish the positive fit with a container having an outer diameter in a range from 5 to 100 mm.
Leoncavallo teaches a diameter D, Figure 4 is about 17.78mm (col. 4, ll. 13-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deutschle such that the diameter of the apertures of the holding elements are in the range from 5 to 100mm in order to accommodate medical vials and Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (Deutschle US 2015/0108034) in view of Ganieux et al. (Ganieux US 2013/0186793).

20: The modified Deutschle teaches the claimed invention as discussed above for Claim 19 except that a packaging container, the holding element with the plurality of containers being in the packaging container.
Ganieux teaches a tub 6 housing a grouping nest 5, and a sealing cover 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Deutschle such that a packaging container, the holding element with the plurality of containers being in the packaging container is provided in order to better transport fragile pharmaceutical vials or glassware and to protect the top of those vials / glassware.

Allowable Subject Matter
Claims 7 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/King M Chu/Primary Examiner, Art Unit 3735